


Exhibit 10.56

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (“Agreement”) is entered into on this 26th day of
November, 2008 (“Closing Date”) by and between New Horizons Computer Learning
Centers, Inc., a California corporation (“Buyer”) on the one hand, and
Technology Training & Services Corporation, a California corporation (“Seller),
Phyllis Scott, an individual, and Clay Scott, an individual (collectively
“Shareholders”) on the other hand.  Buyer, Shareholders and Seller are
hereinafter sometimes individually referred to as a “Party” or collectively as
the “Parties”.

 

WHEREAS, Seller wishes to sell to Buyer substantially all of Seller’s assets
related to its business of providing Online IT training and consulting services
for government and industry worldwide (the “Business”), which shall consist of
the assets set forth on Exhibit “A” (the “Assets”); and

 

WHEREAS, Buyer desires to acquire the Assets from Seller; and

 

WHEREAS, concurrent with the transaction described in this Agreement, Buyer
desires to procure a perpetual  license from Terillian, an Oklahoma C
Corporation an affiliate of Seller (“Terillian”), and a license to use certain
technology known as “Lab on Demand” (“LOD License”), the terms of which shall be
established as a condition precedent to the consummation of the transactions
contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties agree as follows:

 

1.                                      Purchase of Assets; Excluded Assets;
Closing Date:

 

(a)                                  Pursuant to the terms and subject to the
conditions set forth in this Agreement, Seller hereby agrees to sell, grant,
transfer, convey, assign and deliver the Assets to Buyer as of the close of
business on Friday, November 30, 2008 (the “Acquisition Date”), which may be
extended as forth in Section 4(i) below and subject to fulfillment of each of
the conditions set forth in Section 4 below.  The Assets shall include, without
limitation, all currently developed virtual labs and associated intellectual
property to continue the development thereof, all computer hardware and software
associated with the Business, and all other assets which are more particularly
set forth on Exhibit “A”.

 

(b)                                 The Parties acknowledge and agree that,
other than as otherwise expressly stated in this Agreement, no other assets,
personal or real property of Seller is included in this transaction.

 

2.                                      Consideration:  In consideration for the
transfer of the Assets, Buyer shall remit to Seller the following:

 

--------------------------------------------------------------------------------


 

(a)                                  $581,000 on the Closing Date in the form of
a $550,000 wire transfer to a bank account designated by Seller in writing to
Buyer, and the payment of $31,000 for November payroll included in the
December 6th payroll paid directly by New Horizons;

 

(b)                                 $100,000 per month on the 15th day of each
month for the five (5) month period commencing December 15, 2008 and ending
April 15, 2009;

 

(c)                                  an earn-out payment, payable annually each
year commencing December 31, 2009 and ending December 31, 2013, equal to fifty
percent (50%) of the cumulative net income of the Business as determined using
U.S. Generally Accepted Accounting Principles (“GAAP”) consistently applied,
from the Acquisition Date  through that calendar year end, less all earn-out
payments made to Seller previously, (each an “Earn-out Payment” and collectively
the “Earn-out Payments”).  For purposes of determining Net Income of the
Business, it is stipulated and agreed that all virtual lab development costs
will be treated as a current period expense, and income taxes shall be deducted
at a 30% rate.  Moreover, no Earn-out Payment shall be due until Buyer’s
external auditors have approved the financial statements of the Business for
each such year that an Earn-out Payment is otherwise due.  Buyer shall remit
$500,000 to Seller as an advance payment against future Earn-out Payments (the
“Advance Earn-out Payment”), which Advance Earn-out Payment shall be payable
March 31, 2009.

 

3.                                      Taxes:  Seller shall be solely
responsible for the payment of any and all taxes, excise and other governmental
charges or fees, if any, which are payable in connection with the purchase of
the Assets.

 

4.                                      Conditions Precedent to Closing;
Covenants; Extension of Closing Date:

 

(a)                                  On the Closing Date, Seller shall cause any
UCC filings to be terminated or otherwise released such that the Assets are
unencumbered.

 

(b)                                 On the Closing Date, Buyer shall have
entered into a service agreement with TulsaConnect for data hosting services of
Seller’s hosted servers and associated equipment at TulsaConnect’s data center
in Tulsa, Oklahoma, on terms and conditions acceptable to Buyer.

 

(c)                                  On the Closing Date, Buyer shall have
procured a perpetual and  semi-exclusive license with Terillian, on terms and
conditions acceptable to Buyer, to use certain technology known as “Labs on
Demand”.

 

(d)                                 On the Closing Date, Buyer shall have
procured the approval of its Board of Directors.

 

(e)                                  On the Closing Date, Seller shall execute
and deliver to Buyer the Bill of Sale in the form attached hereto as
Exhibit “B”.

 

(f)                                    On the Closing Date, Buyer shall have
procured key man life insurance policy with a face value of $1 million and a
five (5) year term for each of Clay Scott and Phyllis Scott.

 

2

--------------------------------------------------------------------------------


 

(g)                                 In the event that all of the foregoing
conditions are not fully and completely satisfied on or before the Closing Date,
then such failure shall extend the Closing Date until such time as any unmet
conditions have been satisfied, but in any event not later than December 31,
2008.   Failure to meet the closing conditions by December 31, 2008 will release
Buyer of its obligations to perform under this Agreement and Buyer shall
thereafter have no liability to Seller whatsoever.

 

(h)                                 Any debts, liabilities or obligations
incurred by or actions, claims or lawsuits asserted against either Buyer or
Seller which relate to the operation of the Business on or prior to the Closing
Date will be the responsibility of Seller.

 

5.                                      Representations and Warranties of Seller
and Shareholders:  Seller and Shareholders jointly and severally represent,
warrant and covenant as follows:

 

(a)                                  Seller is a California corporation, duly
organized, validly existing and in good standing under the laws of the State of
California and has all necessary corporate powers to own its assets and to
operate its business as now owned and operated by it.  Shareholders own 100% of
the issued and outstanding equity of Buyer.

 

(b)                                 Seller has the right, power, legal capacity,
and authority to enter into and perform its obligations under this Agreement and
the execution of this Agreement has been duly authorized by Shareholders.

 

(c)                                  Seller has good and marketable title to all
of the Assets, and, except as otherwise indicated herein, such Assets are free
and clear of any restrictions or conditions to sale, conveyance or transfer and
are free and clear of all liens, mortgages, pledges, encumbrances, leases,
agreements, rental agreements, charges, claims, security interests, taxes,
conditions or restrictions of any nature or description whatsoever.   The Assets
are in good working condition, ordinary wear and tear excepted.  Except as
otherwise expressly provided herein, the Assets are being sold “as is, where is”
without any express or implied warranties whatsoever.

 

(d)                                 There are no claims, actions or lawsuits
pending or threatened against Seller relating to the Assets and/or the Business.

 

(e)                                  Seller shall execute all documents and take
all steps reasonably necessary to transfer the Assets to Buyer effective as of
the Closing Date.

 

6.                                      Representations of Buyer and
Shareholders:  Buyer represents, warrants and covenants as follows:

 

(a)                                  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 4(d) above, Buyer has the
right, power, legal capacity, and authority to enter into and perform its
obligations under this Agreement.

 

7.                                      Indemnification:  Seller and
Shareholders shall, jointly and severally, indemnify, hold harmless and defend
Buyer, its parent company, affiliates, officers, agents, shareholders and
employees from and against any cause of action, claim, loss or liability arising
out of or resulting in any way from: (i) the negligent acts or omissions of
Seller’s officers, employees, agents or Shareholders; (ii) any breach or
inaccuracy of any representation, warranty or covenant of Seller set forth in
this Agreement; and (iii) any debts, claims, liabilities or lawsuits which
relate to the use or operation of the Business or the Assets on or prior to the
Closing Date.  If after ten  (10) days from receipt of written notice the Seller
fails to defend the Buyer as required above, Buyer will have the right (but not
the obligation) to undertake the defense, compromise or settlement of such
action on behalf of, and for the account and at the risk of Seller.

 

8.                                      Employees:  Buyer agrees to offer
employment to all employees of Seller upon substantially the same terms and
conditions as are currently in effect for such employees.  Such employees shall
be “at will” and shall be subject to the employment policies of Buyer.  Seller
and Shareholders shall be liable for any and all employment related liabilities
which arise or relate to the period prior to the Closing Date and shall jointly
and severally indemnify and defend Buyer against any such claims.

 

9.                                      Notices:  All notices with respect to
this Agreement will be sent by certified mail or facsimile, to the following
addresses or facsimile numbers:

 

If to Buyer:

 

New Horizons Computer Learning Center, Inc.

Attention:  Office of General Counsel

1900 S. State College Blvd., Suite 120

Anaheim, CA  92806

Tel:  (714) 940-8000

Fax: (714) 938-6007

 

If to Seller/Shareholders:

 

Technology Training & Services Corporation

Attention:  Phyllis Scott, President

4910 Campus Drive

Newport Beach, CA  92660

Phone:  949752 6334

Fax 949 752 6363

 

10.                               Entire Agreement; Assignment:  Except for the
License Agreements and related agreements which are being executed concurrently
herewith, this Agreement and the exhibits attached hereto represent the entire
agreement between the Parties and are binding on each

 

4

--------------------------------------------------------------------------------


 

Party’s respective successors, heirs and assigns.  This Agreement may not be
assigned without the written consent of the other party, and may only be amended
by a written agreement signed by authorized representatives of both Parties.

 

12.                               Waiver:  The failure of either party to
enforce any right, remedy or condition of this Agreement shall not be deemed a
waiver thereof nor shall it void or otherwise affect its right to enforce the
same right, remedy or condition at any subsequent time.

 

13.                               Survival of Representations and Warranties:
 The representations and warranties set forth in this Agreement shall survive
and continue until the expiration of the applicable statute of limitations.

 

14.                               Counterparts:  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, and all
of which together shall constitute but one and the same instrument.

 

15.                               Facsimile Signatures:  For purposes of
execution of this Agreement, faxed signature pages shall be deemed the same as
original signature pages.

 

16.                               Governing Law:  This Agreement will be
governed by the laws of the State of California.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

NEW HORIZONS COMPUTER LEARNING CENTERS, INC.

 

 

 

 

By:

 

 

 

Charles J. Mallon

 

 

EVP & CFO

 

 

 

 

 

TECHNOLOGY TRAINING & SERVICES CORPORATION

 

 

 

 

By:

 

 

 

Phyllis Scott

 

 

President

 

 

 

 

 

SHAREHOLDERS:

 

 

 

 

 

 

Clay Scott

 

 

 

 

 

 

 

Phyllis Scott

 

 

 

 

 

 

 

*

 

 

6

--------------------------------------------------------------------------------
